Filed 1/18/22 Y.L. v. Superior Court CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not
certif ied f or publication or ordered published, except as specif ied by rule 8.1115(b). This opinion has not been
certif ied f or publication or ordered published f or purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                             DIVISION SIX


 Y.L.,                                                           2d Juv. No. B315506
                                                             (Super. Ct. No. 19JD-001884)
      Petitioner,                                              (San Luis Obispo County)

 v.

 THE SUPERIOR COURT OF
 SAN LUIS OBISPO COUNTY,

      Respondent;

 DEPARTMENT OF SOCIAL
 SERVICES, COUNTY OF
 SAN LUIS OBISPO,

      Real Party in Interest.



             Y.L., the biological mother of now11-year-old J.L.,
petitions for extraordinary writ relief after the trial court, at a
contested 18-month review hearing, terminated reunification
services and set this dependency matter for a permanent
placement hearing. (Welf. & Inst. Code, § 366.26.)1 She contends
she received inadequate reunification services because the trial
court gave J.L. de facto veto power over visitation and because
the Department of Social Services (DSS) did not do enough to
ensure that J.L. participated in visits and family therapy. We
conclude reunification services were adequate and deny the writ.
                               Facts
            This is the second dependency writ proceeding
involving Y.L. and her biological son J.L., born in June 2010. In
May 2016, J.L. was placed in protective custody after Y.L. was
involuntarily hospitalized for psychiatric care to address her
depression, post-traumatic stress disorder and substance abuse.
J.L. was eventually reunified with Y.L. and the case was closed in
June 2018, shortly before J.L.’s eighth birthday.
            Prior Dependency Case
            In early 2019, Y.L. again experienced extreme mental
illness. She stopped seeing her therapist or taking her
medication. As Y.L.’s illness progressed, her behavior became
increasingly problematic. She made a series of bizarre 911 calls
and became convinced that J.L.’s biological father was buying or
selling drugs in the apartment next door and would try to kidnap
J.L.2 As a result, Y.L. severely limited J.L.’s time outdoors,



      All statutory references are to the Welfare & Institutions
      1

Code unless otherwise stated.
      2Y.L. also reported that her apartment and car were
broken into. These reports were later confirmed by law
enforcement. Y.L.’s landlord also acknowledged that a neighbor
had been selling drugs. It is not clear that J.L.’s biological father
was ever at that location.



                                  2
preventing him from going to school, playing in nearby parks or
participating in soccer.
             On May 8, 2019, both Y.L.’s therapist and her
landlord contacted police to report her concerning behavior.
When police arrived at the home, Y.L. was disoriented, staring
blankly at the officers. J.L. tried to run to the police officer, but
Y.L. stopped him by pointing a Febreze bottle at his face and
yelling at him to sit down. She held on to J.L., preventing him
from going to the officer until after she had been placed in
handcuffs.
             Y.L. was hospitalized for two weeks, for psychiatric
care. J.L. returned to his prior foster family. After Y.L. returned
from the hospital, the trial court ordered weekly supervised visits
with J.L. Although he initially resisted visits, J.L. eventually
cooperated and attended a few strained visits with Y.L in June
and July 2019. He then refused to attend any more visits,
complaining about Y.L.’s constant lying. J.L. also refused to
participate in phone calls arranged by the social worker, saying
he had no interest in seeing or speaking to his mother.
             In August 2019, Y.L. requested family therapy with
J.L., but J.L.’s therapist warned that forcing visitation or joint
therapy would be detrimental to him. The trial court reduced
visitation to once per month.
             The trial court held a hearing on visitation and
conjoint therapy in September 2019. J.L. spoke with the judge in
chambers and again expressed his fear of his mother and his
opposition to visits with her. J.L.’s therapist opined that he was
not ready for conjoint therapy with Y.L. in light of his difficulty
maintaining boundaries, his tendency to become enmeshed in
Y.L.’s delusions and his fear of returning to her custody. The




                                 3
social worker expressed her view that attempting weekly visits
with Y.L. was increasing J.L.’s anxiety. The trial court denied
Y.L.’s request for conjoint therapy, declined to find that visits
were detrimental to J.L. and ordered once monthly visits. At the
six-month review hearing in February 2020, the trial court found
DSS made reasonable efforts to reunify Y.L. and J.L.
             Y.L. filed a section 388 petition requesting that J.L.
be mandated to participate in a therapeutic visit with her, his
therapist and the social worker. In July 2020, the trial court held
a joint 12-month review hearing and hearing on Y.L.’s section 388
petition. J.L. again told the judge he was afraid Y.L. would
physically abuse him and prevent him from calling 911. He was
also afraid she would kidnap him from his foster home in his
sleep. J.L. believed that, even if his mother was doing better, she
would relapse. His therapist testified that J.L. had recently
experienced an increase in his PTSD symptoms. She opined that
forcing him to attend visits or therapy with Y.L. would be
detrimental to him. J.L.’s social worker described J.L. as
“terrified” of being placed with his mother and “severely
traumatized” by the previous reunification. The trial court
denied Y.L.’s petition, terminated reunification services and set a
section 366.26 hearing.
             Prior Petition for Extraordinary Writ Relief
             Y.L. filed her first petition for extraordinary writ to
challenge the order terminating reunification services. We
granted the writ in an unpublished opinion after concluding the
services provided to Y.L. were inadequate because there was no
evidence another six months of services and court ordered
supervised visits would be detrimental to J.L. (Y.L. v. Superior
Court (Nov. 16, 2020, B306926.) Our writ directed the trial court




                                 4
to “enter a new finding that reasonable reunification services
were not provided, conduct a continued 12-month review hearing
at the earliest convenient time, and direct DSS to file an
amended case plan to enhance [Y.L.’s] relationship with [J.L.]”
              Proceedings After Remand
              On remand, the trial court vacated its prior section
366.26 order, ordered psychological evaluations of Y.L. and J.L.,
and directed DSS to develop a new case plan designed to enhance
their relationship. The parties attended a mediation and, In
January 2021, the parties presented a mediated agreement to a
case plan that included individual therapy for both parties,
EDMR (eye movement desensitization and reprocessing) therapy
for Y.L., supportive services and family therapy.
              J.L.’s psychological evaluation, completed in
December 2020 by Elizabeth Heidler, Ph.D., concluded, “There is
little doubt that the years of instability, unpredictability,
emotional and physical abuse have impacted [J.L.] and the way
in which he views himself and the world around him.
Unfortunately, trust, safety and security are still uncommon
occurrences or perceptions for [J.L.]. He does not completely
trust that the adults around him will keep him safe. [¶] [¶] . . .
While there is some evidence that [J.L.] cares about his birth
mother, it is the opinion of the undersigned that it would be
emotionally devastating and retraumatizing if he were to return
to her care or made to visit with her at the present time. In
[J.L.’s] eyes, he tried reconnecting with his birth mother once
with disastrous results.”
              Dr. Heidler further opined that contact with Y.L.
“does not appear to be in [J.L.’s] best interest and could be
emotionally devastating and retraumatizing for him at this




                                5
time. . . . Delaying a more permanent plan for [J.L.] at this point
could negatively impact his mental health. Contact in the future
could be entertained once [J.L.] feels safe and secure.”
              J.L.’s behavior and emotional state, after he learned
that reunification efforts with Y.L. would continue, confirmed Dr.
Heidler’s predictions. He once again began experiencing
nightmares, stomachaches, vomiting, difficulty sleeping, dark
circles under his eyes, poor concentration and lack of focus. J.L.
told his social worker he was afraid Y.L. would retaliate against
him if he was returned to Y.L.’s custody because “he has told
everyone the truth about her. [J.L.] reported that he feels like he
would die if he were to go back to live with his mother.” He
became hypersensitive to noises outdoors and started sleeping
with a night light due to fears of being kidnapped by Y.L. in his
sleep. DSS reported that it “has made repeated attempts to
discuss visitation or phone calls with [Y.L.]; however [J.L.] is
rapidly decompensating, and has difficulty discussing this at this
time. . . . [DSS] and the undersigned [social worker] continue to
encourage [J.L.] to take baby steps toward rebuilding his
relationship with his mother, and although he initially agreed to
try, he has become more withdrawn and depressed.”
              At a hearing on February 10, 2021, the trial court
reviewed the psychological evaluation and a statement from Y.L.
and found there was “no question” that visitation with Y.L. would
be detrimental to J.L. Based on the reports of the social workers
and the psychological evaluation, the trial court found J.L. was
“really not in a good place at all right now. In fact, he’s in a
pretty bad place . . . he’s decompensating and doesn’t feel safe
and [is] fearful.” It directed the parties to promptly select a




                                 6
family therapist and scheduled a review hearing to confirm the
family therapist and to evaluate the detriment finding.
             On March 3, 2021, the parties filed a mediation
agreement identifying their agreed-upon family therapist, giving
the therapist access to their records and permitting the therapist
to initiate contact with J.L. and Y.L. They also agreed that for
the Easter holiday, the social worker could authorize further
written contact or gifts.
             J.L. attended two brief sessions with the family
therapist, Gayne Pinto, in April 2021. After the second
appointment, J.L.’s counsel filed a section 388 Request to Change
Court Order to vacate the family therapy order on the grounds
that it was detrimental to J.L. In support of the request, J.L.
submitted a second psychological evaluation by Dr. Heidler,
completed May 2, 2021. Like the first evaluation, it concluded,
“Continuing to pursue a course of family therapy for the purpose
of reunification with his birth mother, [Y.L.], would be
emotionally damaging and retraumatizing for [J.L.]. Continuing
to force the issue of family therapy will negate any hope of [J.L.]
and [Y.L.] ever having some sort of communication or contact in
the future when [J.L.] is older.”
             Dr. Heidler further noted that, after two meetings
with the family therapist and without Y.L. being present, J.L.
had nevertheless started to “revert to previous concerning
behaviors such as tearfulness, ruminating thoughts, difficulty
sleeping, nightmares, feeling like he needs to protect himself
from being ‘stolen’ from his home, bedwetting, withdrawing from
pleasurable activities such as going outside, aggressive acting out
(hitting his previous foster brother) and displaying physical




                                 7
manifestations of anxiety such as scratching his arms and legs
and reporting stomachaches.”
              At the evidentiary hearing on the section 388
petition, the trial court considered the evaluation as well as
testimony from Y.L. and the family therapist, Gayne Pinto. Ms.
Pinto opined that the first stages of family therapy would not be
“emotionally problematic” for J.L. and that he could “[v]ery, very
slowly begin some kind of contact” with Y.L., supported by his
personal therapist. She expressed concern J.L. would have
difficulties later in life if he did not immediately begin to repair
his relationship with his mother. Although Ms. Pinto had
reviewed the psychological evaluations of J.L., she did not review
any of DSS’s reports in this matter. Her knowledge of the prior
dependency case, and J.L.’s prior removal from the custody of
Y.L., was limited to information she received from Y.L.
              At the conclusion of the hearing, the trial court relied
on the May 2, 2021 psychological evaluation to find that
continuing family therapy would be emotionally damaging and
re-traumatizing to J.L. It acknowledged that Ms. Pinto and
social workers had tried to go very slowly with family therapy,
but after just two sessions, J.L. was reverting to past behaviors
and experiencing a lot of fear and stress. Although J.L. had
previously expressed his strong preference to stop visits and
family therapy, the trial court noted his preferences were “not
even the most important reason. The most important reason is
because of the actual, in fact, trauma that’s being inflicted on
[J.L.] during the course of the reunification therapy. [¶] So the
388 petition is granted. . . . The changed circumstances are
shown by a preponderance of the evidence, and it would not be in
[J.L.’s] best interest to continue therapy right now.”




                                  8
             In advance of the 18-month review hearing, DSS
reported that J.L. seemed to be improving. He told his social
worker that he “felt the adults listened to him and that although
he is less afraid he is still somewhat preoccupied with things
going back to the other way” as they had in the past. He
maintained that he wanted no contact with Y.L., remained
fearful of her and did not believe she would or could change. J.L.
stated “several times he thinks he would die if returned to” Y.L.
             A September 2021 addendum report noted that J.L.
had enjoyed a trip to Montana with his foster family. He
reported feeling more calm and better able to sleep knowing that
Y.L. could not find him there. During a subsequent visit with the
social worker, J.L. stated he did not want to share information,
photos or videos with Y.L. “He will continue to say no to these
things until he knows he is safe and won’t be forced to return to
his mother’s care. [J.L.] stated, ‘I don’t hate her, I am just afraid
of her.’”
             Y.L. continued to participate in therapy and to ask
for more information about J.L. In communications with DSS,
she expressed sadness about the situation but also anger and
bitterness toward DSS. She “stated that the removal was wrong,
that the Department did not handle it right, that the Department
should have spoken to her therapist and the school.”
             At the 18-month review hearing in September 2021,
J.L. testified in chambers that he remained fearful of his mother
and had no positive memories from living with her. He recounted
the incident in which she threatened to spray Febreze in his face
if he unlocked the door for the police. He also told the trial court
that Y.L. would make him chant “Kathy is the devil,” referring to
his foster mother. “[I]f I didn’t, she would spank me harder and




                                 9
harder and harder.” J.L. also testified that Y.L. would tell him to
lie to doctors about being sick to get medication and then force
him to take the medication that he did not need. He kept a
nightlight on in his room and slept with a wooden boomerang
that he planned to use as a weapon if Y.L. tried to kidnap him.
             J.L. explained that he stopped contact with Y.L.
because she was “just lying constantly.” He thought “nothing”
good would happen if he returned to Y.L.’s custody. “It just
would be horrible again. I don’t want to go through that same
stuff because she – I would always get hurt. Like, there was not
a time where I wouldn’t get hurt, either physically or
emotionally. I would always get hurt.”
             Y.L. testified about her progress in therapy and in
her A.A. groups, her support system and a number of pleasant
times she and J.L. had while he was in her custody. She
acknowledged that she did not regularly attend therapy between
February 2019 and May 2019, when J.L. was removed from her
custody, and that she had not taken her medication for “a few
weeks” before the removal. Y.L. denied keeping J.L. out of school
or forcing him to lie to doctors to get medication. She maintained
that she did not threaten J.L. with Febreze; she was using it as a
form of aromatherapy. Y.L. believed that J.L. had a distorted
view of the events leading up to his removal because, “nowhere in
this whole Court case has it been documented or shared that he
understands what happened to me and the trauma that I was
dealing with.”
             Y.L. testified that J.L. was removed from her custody
because she “was not mentally able to care for him.” She believed
he stopped wanting to visit with her because “It was during
summertime, so there were other activities he was involved




                                10
with.” Y.L. believed J.L. feared she would prevent him from
seeing his foster family again and also that he had fear “of
untruth and lies he may have told. Fear of my disappointments
in him, insecurities, doubts.” J.L. was not being truthful when he
said that he was stuck in his room all the time and never did
anything fun with Y.L.
              Y.L.’s EMDR therapist, David Lichti, testified that
she had made progress in addressing her trauma. Although he
had never met J.L. or reviewed any of the psychological
evaluations or Department reports regarding the dependency
case, Mr. Lichti opined that J.L. would benefit from addressing
his relationship with Y.L. right now, rather than waiting until he
felt more safe or ready.
              J.L.’s therapist, Suzanne Gorder, described the fears
he had expressed about Y.L. and the physical manifestations of
those fears he had experienced, including body rashes, itching,
lack of eye contact, regressed speech, frequent bathroom use,
sleep disturbance and lack of focus in school. She described her
efforts to prepare him for family therapy and opined that he was
not yet sufficiently regulated to participate in that therapy.
              Lori Spire, J.L.’s social worker, testified that she
talked to J.L. about Y.L.’s sobriety and her participation in
therapy. She encouraged J.L. to participate in family therapy so
he could reestablish a relationship with his mother. She brought
Y.L.’s gifts to him and talked to J.L. about writing letters or
emails to Y.L. Ms. Spire had also witnessed J.L.’s foster mother
tell him about how hard Y.L. was working on her case plan, how
much Y.L. loved him and how he should try to make contact with
her. Ms. Spire believed Y.L. was minimizing her behaviors and
blaming DSS for improperly removing J.L. The version of events




                                11
Y.L. described in her testimony was different from the versions
documented by prior social workers in reports to the court.
             Another social worker, Barbara Duesenberg-Prior,
testified that she also encouraged J.L. to meet with the family
therapist. She tried to encourage J.L. to reunite with Y.L. by
describing her progress and her interest in how J.L. was doing.
These efforts were not successful. Ms. Duesenberg-Prior believed
further delays in permanency planning would harm J.L.’s mental
health and cause him to further decompensate.
             Ms. Duesenberg-Prior was the social worker in J.L.’s
first dependency case. She noted that, when J.L. was returned
the first time, Y.L. agreed to a written safety plan. That plan
ultimately failed to protect J.L. Ms. Duesenberg-Prior was
concerned the same problems would occur again. She did not
think there was anything more DSS could do to help J.L. reunify
with Y.L.
             The trial court adopted DSS’s recommendation,
terminating reunification services and setting the matter for a
section 366.26 permanency planning hearing. After noting its
earlier findings that visitation and family therapy were
detrimental to J.L., the trial court concluded Y.L. and J.L. “are
not in a position to be reunified at this time” and that returning
J.L. to Y.L.’s custody would “create a substantial risk of
detriment to [his] safety and emotional well-being.” It
acknowledged Y.L.’s long term sobriety and her progress in
therapy but expressed concern that she focused on her own
trauma when “the bigger trauma is to [J.L.] that once again was
removed from his home, placed in foster placement and has had a
repeat of an earlier dependency case.”




                               12
              The trial court found “services provided by [DSS]
were very realistic given the nature of this case,” and J.L.’s
extreme response to both visits and family therapy. Because
there is not a secure attachment between J.L. and Y.L., and
because they “do not enjoy between them a feeling that the child
can have trust, safety and security,” the trial court found “it
would be a detriment to return [J.L.] to his mother.” The trial
court further found that additional delay would be detrimental to
J.L., as would additional reunification services. It ordered the
termination of reunification services and scheduled a section
366.26 hearing for February 27, 2022.
                               Discussion
              Y.L. contends she did not receive adequate
reunification services because the trial court and DSS made no
effort to force J.L. to participate in visitation or family therapy.
As a consequence, she contends, J.L. was able to exercise de facto
veto power over reunification.
              We review the trial court’s finding that visitation
would be detrimental to J.L. and its order terminating
reunification services under the substantial evidence standard.
(In re F.P. (2021) 61 Cal.App.5th 966, 973; J.H. v. Superior Court
(2018) 20 Cal.App.5th 530, 535.) The finding that reasonable
services have been provided must be made by clear and
convincing evidence. (Serena M. v. Superior Court (2020) 52
Cal.App.5th 659, 674.) When applying the substantial evidence
standard to that finding, we keep in mind the heightened burden
of proof. (In re Alvin R. (2003) 108 Cal.App.4th 962, 971.)
              “Visitation is a necessary and integral component of
any reunification plan.” (In re S.H. (2003) 111 Cal.App.4th 310,
317; see also In re Ethan J. (2015) 236 Cal.App.4th 654, 660




                                 13
[“Meaningful visitation is the lifeblood of the parent-child
relationship”].) In recognition of that basic fact, section 362.1
requires the trial court in every dependency matter to provide for
visitation between the parent and child. (§ 362.1, subd. (a)(1).)
“Visitation shall be as frequent as possible, consistent with the
well-being of the child.” (Id., subd. (a)(1)(A).)
             “It is the juvenile court’s responsibility to ensure
regular parent-child visitation occurs while at the same time
providing for flexibility in response to the changing needs of the
child and to dynamic family circumstances.” (In re S.H, supra,
111 Cal.App.4th at p. 317.) The trial court may delegate to social
workers, therapists or other third parties authority to manage
the time, place and manner or other details of individual visits.
(Ibid.) It may not, however, delegate to any third party,
“unlimited discretion to determine whether visitation is to occur.
[Citation.] In no case may a child be allowed to control whether
visitation occurs.” (In re Hunter S. (2006) 142 Cal.App.4th 1497,
1505.)
             The dependency statutes, however, also mandate
that, “No visitation order shall jeopardize the safety of the child.”
(§ 362.1, subd. (a)(1)(B).) Thus, if the trial court makes a finding
that “visitation is inconsistent with the well-being of the child, or
would be detrimental to the child, the juvenile court has the
discretion to deny such contact.” (In re F.P., supra, 61
Cal.App.5th at p. 973; see also In re Matthew C. (2017) 9
Cal.App.5th 1090, 1101.) A finding that visitation would be
detrimental to a child will be upheld if it is supported by
substantial evidence.
             Here, the trial court made a finding in July 2020 that
returning J.L. to mother’s custody would be “‘incredibly




                                 14
detrimental’” to him. After we issued our extraordinary writ in
November 2020, the trial court vacated its previously scheduled
section 366.26 hearing and ordered a psychological evaluation of
J.L. At a hearing on February 10, 2021, the trial court reviewed
the evaluation and DSS’s reports of J.L.’s emotional and
behavioral condition. J.L.’s therapist reported that J.L.’s PTSD
symptoms had escalated. On the basis of these reports, the trial
court found that visitation with Y.L. would be detrimental to J.L.
             The trial court’s detriment finding is supported by
substantial evidence. J.L. was not simply being obstinate or
expressing a distaste for visits with his mother. He was
experiencing physical symptoms of distress, his PTSD was
escalating and both his personal therapist and Dr. Heidler, who
conducted the psychological evaluation, offered their expert
opinions that visitation would be detrimental to him.
             Because the trial court here made a finding of
detriment, Y.L.’s reliance on In re Hunter S., supra, 142
Cal.App.4th 1497, and In re S.H., supra, 111 Cal.App.4th 310, is
misplaced. In both Hunter S. and S.H., the trial courts allowed
the children at issue to refuse visits with their mothers. Neither
trial court made a finding that visitation would be detrimental to
the children.
             Y.L. also contends reunification services were
inadequate because the trial court erroneously granted J.L.’s
petition to stop family therapy. We disagree. First, “Unlike
visitation, there is no statutory right to counseling. Counseling is
merely a service the court may order if the court thinks it would
benefit the parent and the child.” (In re F.P., supra, 61
Cal.App.5th at p. 975.) Second, a trial court always has




                                15
discretion to terminate family therapy where the therapy itself is
detrimental to the child’s safety or emotional well-being. (Ibid.)
              Here, the trial court found that continuing family
therapy would be detrimental to J.L. That finding was not based
solely on J.L.’s refusal to participate or a de facto veto power over
therapy. Dr. Heidler’s second psychological evaluation,
completed in May 2021, concluded that “Continuing to force the
issue of family therapy will negate any hope of [J.L.] and [Y.L.]
ever having some sort of communication or contact in the future.”
This opinion was based on a clinical interview with J.L. that
included various psychological inventories and tests, as well as
clinical interviews with J.L.’s foster mother, therapist and the
family therapist. Those interviews disclosed that J.L. was once
again experiencing extreme fear and stress, that his PTSD
symptoms had escalated and that he was reverting to “previous
concerning behaviors such as tearfulness, ruminating thoughts,
difficulty sleeping, nightmares, . . . and displaying physical
manifestations of anxiety such as scratching his arms and legs
and reporting stomachaches.”
              Ms. Pinto, the family therapist, and Mr. Lichti, Y.L.’s
trauma therapist, offered their opinions that J.L. would benefit
from attending family therapy as soon as possible. However Dr.
Heidler and Ms. Gorder, J.L.’s personal therapist, opined to the
contrary, concluding that J.L. would be better off waiting until he
had developed a stronger sense of security. The trial court did
not abuse its discretion when it adopted these opinions, rather
than the opposing views of Ms. Pinto. Substantial evidence
supported its order terminating family therapy because of its
detrimental impact on J.L.




                                 16
             Here, the most common reunification services were
not available because of the trial court’s findings that both
visitation and family therapy were detrimental to J.L. Even with
those limitations, DSS continued to provide services designed to
encourage reunification. Both Y.L. and J.L. were provided
individual therapy. J.L.’s social workers frequently spoke with
him about Y.L., her new stable lifestyle, her love for him and her
desire to spend time with him. His foster mother did the same.
Social workers encouraged J.L. to consider reconnecting with Y.L.
by delivering gifts from her and encouraging letter writing and
emailing between them. These efforts have been unsuccessful to
date, but that does not render them unreasonable.
             The finding of detriment is what distinguishes this
case from In re Hunter S., supra, 142 Cal.App.4th 1497, and In re
S.H., supra, 111 Cal.App.4th 310. That finding was not based on
a child’s temper tantrum or petulant refusal to communicate. It
was based on the advice of J.L.’s therapist, the recommendation
of his psychological evaluator, and his emotional and physical
response to the prospect of being reunited with Y.L. Given the
finding of detriment, the trial court properly declined to order
visitation or continued family therapy. Reunification services
were reasonable under the circumstances because more typical
services, including visitation and family therapy, could not be
provided without causing detriment to J.L.
                             Disposition
             The petition for extraordinary writ is denied.




                               17
             NOT TO BE PUBLISHED.




                                 YEGAN, Acting P. J.


We concur:


             PERREN, J.


             TANGEMAN, J.




                            18
                    Linda D. Hurst, Judge

          Superior Court County of San Luis Obispo

               ______________________________


           Theresa G. Klein, for Petitioner.

           No appearance for Respondent.

          Rita L. Neal, County Counsel, Jenna Morton, Deputy
County Counsel, for Real Party in Interest.